DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-13, and 15-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method for generating one or more realistic x-ray angiography (XA) images for deep learning, the method comprising: generating two or more three-dimensional (3D) models associated with a subject, each of the models simulating a variation to an artery tree; projecting each of the generated two or more 3D models associated with the subject into one or more two-dimensional (2D) images associated with the subject; and creating the one or more realistic XA images of the subject from the one or more 2D images associated with the subject by utilizing a trained deep convolutional neural network; detecting, by a three-dimensional (3D) heart modeler, at least one disease associated with the subject; and creating, automatically, a disease profile for the detected at least one disease associated with the subject.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 20120189185 to Chen et al.  Chen discloses a method and system for estimating 3D cardiac motion from a single C-arm angiography scan is disclosed. An initial 3D volume is reconstructed from a plurality of 2D projection images acquired in a single C-arm scan. A static mesh is extracted by segmenting an object in the initial 3D volume. The static mesh is projected to each of the 2D projection images. A cardiac phase is determined for each of the 2D projection images. A deformed mesh is generated for each of a plurality of cardiac phases based on a 2D contour of the object and the projected mesh in each of the 2D projection images of that cardiac phase.  However, Chen does not disclose detecting, by a three-dimensional (3D) heart modeler, at least one disease associated with the subject; and creating, automatically, a disease profile for the detected at least one disease associated with the subject.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672